Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. § 102(a)(2)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication (2017/0105824) to Dengler et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding independent claim 1, Dengler et al. discloses a brush neck (40);
a plurality of bristle tufts (25), each of which comprises a plurality of bristle strands (21) having a proximal end (base end) and a free end (tip end) (See FIG. 2B), wherein each of the plurality of bristle tufts (21) includes a proximal end head portion (tip portion) melted into a first shape within a mold (See paragraphs [0040]-[0042] and [0056]); and
an elastomeric matrix (30) including at least a portion of the hard brush neck (40) and the proximal end head portions with that the first shape of the proximal end head portion is configured to engage the elastomeric matrix (30) such that the bristle tufts (25) are retained within the elastomeric matrix (30) (See paragraphs [0044]-[0048]).
Regarding claim 2, Dengler et al. discloses that the proximal end head portions of two or more neighboring bristle tufts (25) are interconnected (after entering the mold).
Regarding claim 3, Dengler discloses a plurality of retention rings (50), each of the plurality of retention rings (50) configured to receive a respective one of the plurality of bristle tufts (25).
Regarding claim 4, Dengler discloses that the proximal end head portions (in the base of head (30)) comprise a trapezoidal shape (See FIG. 2B).
Regarding independent claim 6, Dengler et al. discloses a brush neck (40); and
a brush head (30), the brush head (30) comprising:
a supporting portion (42) of brush neck (40);
a plurality of bristle tufts (25), each of which comprises a plurality of bristle strands (21) having a proximal end (base end) and a free end (tip end), wherein each of 
an elastomeric matrix (30) including at least a portion of the supporting portion (42) of brush neck (40) and the proximal end head portions (in the base of head (30)), wherein the first shape of the proximal end head portion (in the base of head (30)) is configured to engage the elastomeric matrix (30) such that the bristle tufts (25) are retained within the elastomeric matrix (30) (See paragraph [0044]).
Regarding claim 7, Dengler discloses that the proximal end head portions (in the base of head) of two or more neighboring bristle tufts (25) are interconnected (through the mold).
Regarding claim 8, Dengler discloses that the proximal end head portions (in the base of head (30)) comprise a trapezoidal shape (See FIG. 2B).

35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2017/0105824) to Dengler et al.
Regarding claim 5, Dengler et al. is silent regarding that the proximal end head portions comprise a u-shape. However, since Dengler et al. has a shape that can formed in a mold it would have been obvious for one ordinary skill in the art at the time before the filing of the invention to modify the shape of proximal end head portions to be u-shape since a change in shape is within the level of skill for one of ordinary skill in the art as a means of facilitating user needs.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723